                                                                                         U.S. DISTRICT COURT
                                                                                     NORTHERN DISTRICT OF TEXAS
                                                                                               FILED
                          IN THE UNITED STATES DISTRICT C URT
                               NORTHERN DISTRICT OF TEXAS                                   JUL -3 2019
                                  FORT WORTH DIVISION

                                                                                     CLERK, U.S. DISTRICT COURT
JOACHIM (JOHN) W. EXNER, ET AL.,§                                                       8~·--r,:::::-~-­
                                                                                                 bcputy
                                                       §
                 Plaintiffs,                           §
                                                       §
vs.                                                    §    NO. 4:19-CV-508-A
                                                       §
FIRST COMMAND FINANCIAL                                §
SERVICES, INC., ET AL.,                                §
                                                       §
                 Defendants.                           §


                               MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of defendants, First

Command Financial Services, Inc., First Command Financial

Planning, Inc., First Command Advisory Services, Inc. 1 , First

Command Insurance Services, Inc., and First Command Bank,' to

partially dismiss. The court, having considered the motion, the

response of plaintiffs, Joachim (John) W. Exner ("John"), Claudia

Exner ("Claudia"), Exner, Inc.                       ("EI"), and Exner & Associates,

Inc.     ( "EAI"), the reply, the record, and applicable authorities,

finds that the motion should be granted in part.




        1
         The court notes that the claims against this defendant were dismissed by stipulation of dismissal
filed June 11,2019, and order signed June 13,2019.

         'The court does not consider that "Does 1-1 0" are parties to this action. At such time as plaintiffs
identify such persons, they may seek leave to add them as defendants.
                                                        I.

                                          Plaintiffs' Claims

      On March 27, 2019, plaintiffs filed their original complaint

in the United States District Court for the Eastern District of

                                                             3
Virginia, Alexandra Division. Doc.                               1. On April 12, 2019, they

filed their first amended complaint. Doc. 6. In it, plaintiffs

allege:

      John and Claudia are married and reside in Virginia. Doc. 6,

~   11. John is a financial advisor and owner of EI and EAI. Id.

Claudia is also a registered financial advisor and owner of EAI.

Id. &      ~    12. EI is the registered owner of eight copyrights, one

trademark, and a collection of works entitled "The Consistent

Client Experience"                  ( "CCE") , and other intellectual property

works.         Id.   ~~   13, 19. Plaintiffs are engaged in the business of

financial planning for active and retired military veterans and

their families.               Id.   ~   14. A fundamental aspect of their business

is the development and use of trade and business secrets,

including copyrighted materials. Id.

      In September 2010, John entered into an agreement with

defendants to serve as an independent contractor. Id.                                        ~    15. As

part of John's relationship with defendants, he was required to




      3
          The "Doc.       "reference is to the number of the item on the docket in this action.

                                                        2
submit to them copyrighted works for review and approval.' Id. ,

20. In July 2013, John submitted to plaintiffs part of a

copyrighted work and was advised that he would not be permitted

to use it unless the copyright notice was removed. Id. , 22. John

refused to do so. Id. Subsequently, defendants revised the

agreement with independent contractors as of December 1, 2014, to

include a provision on ownership of intellectual property. Id. ,

25. John refused to sign the agreement. Id. , 26. On March 27,

2017, defendants terminated John and Claudia, stating that their

association would end April 26, 2017. Id. , , 28, 29.

     On March 27, 2017, defendants seized seven computers and

related equipment belonging to John and his team. They copied

hard drives and gained access to personal information, deleting

contacts and numbers from personal devices. Id. , 33. Defendants

refused to return confidential information despite demand

therefor. Id. , , 34-36.

     Plaintiffs assert a number of causes of action as follows:

federal copyright infringement asserted by EAI and EI                                   (Count I),

trade secret misappropriation under the Defend Trade Secrets Act,

18 U.S.C.     §   1836 (nDTSA") asserted by EAI and EI                          (Count II),

violation of federal computer crimes act, 18 U.S.C.                                 §   1030,

asserted by John, Claudia, and EAI                      (Count III), breach of


     'Plaintiffs do not identify the contract provision that required the review.

                                                   3
contract and implied covenant of good faith and fair dealing by

John and Claudia (Count IV), tortious interference with contracts

and business relations by all plaintiffs (Count V), defamation by

John and Claudia (Count VI) , declaratory relief by all plaintiffs

(Count VII), and unpaid wages by John and Claudia (Count VIII).

                                  II.

                      Grounds of the Motion

     Defendants maintain that the claims for declaratory relief

by all plaintiffs and copyright infringement, DTSA, and breach of

covenant of good faith and fair dealing by EAI must be dismissed.

They allege that the declaratory relief claims are moot; EAI does

not own the copyrights or trade secrets at issue; and, Texas does

not recognize a covenant of good faith and fair dealing in the

independent contractor context.

                                  III.

                       Standards of Review

A.   Rule 12(b) (1)

     Dismissal of a case is proper under Rule 12(b) (1) of the

Federal Rules of Civil Procedure when the court lacks the

statutory or constitutional power to adjudicate the case. Home

Builders Ass'n of Miss., Inc. v. City of Madison, Miss., 143 F. 3d

1006, 1010 (5th Cir. 1998). When considering a motion to dismiss

for lack of subject matter jurisdiction, the court construes the


                                   4
allegations of the complaint favorably to the pleader. Spector v.

L Q Motor Inns, Inc., 517 F.2d 278, 281 (5th Cir. 1975). However,

the court is not limited to a consideration of the allegations of

the complaint in deciding whether subject matter jurisdiction

exists.     Williamson v. Tucker, 645 F.2d 404, 413   (5th Cir. 1981).

The court may consider conflicting evidence and decide for itself

the factual issues that determine jurisdiction.       Id.   Because of

the limited nature of federal court jurisdiction, there is a

presumption against its existence.     See Owen Equip. & Erection

Co. v. Kroger, 437 U.S. 365, 374 (1978); McNutt v. General Motors

Acceptance Corp. of Ind., Inc., 298 U.S. 178, 189 (1936).         A

party who seeks to invoke federal court jurisdiction has the

burden to demonstrate that subject matter jurisdiction exists.

McNutt, 298 U.S. at 189; Ramming v. United States, 281 F.3d 158,

161 (5th Cir. 2001).

B.   Rule 12 (b) (6)

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides,    in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 u.s. 544, 555 (2007)        (internal


                                   5
quotation marks and ellipsis omitted). Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)   ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .     [is] a context-specific task that requires the




                                 6
reviewing court to draw on its judicial experience and common

sense."     Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ.,            343 F.3d

533, 536    (5th Cir. 2003). The court may also refer to matters of

public record. Papasan v. Allain, 478 U.S. 265, 268 n.1            (1986);

Davis v. Bayless, 70 F.3d 367, 372 n.3          (5th Cir. 1995); Cinel v.

Connick, 15 F.3d 1338, 1343 n.6      (5th Cir. 1994). This includes

taking notice of pending judicial proceedings. Patterson v. Mobil

Oil Corp., 335 F.3d 476, 481 n.1        (5th Cir. 2003). And, it

includes taking notice of governmental websites. Kitty Hawk

Aircargo,    Inc. v. Chao,   418 F.3d 453, 457     (5th Cir. 2005);

Coleman v. Dretke, 409 F. 3d 665,       667   (5th Cir. 2005).

                                    IV.

                                 Analysis

A.   Copyright Infringement

     To establish a claim for copyright infringement, two

elements must be proven:      (1) ownership of a valid copyright, and

(2) copying of constituent elements of the work that are

original. Feist Publications, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361     (1991). And, to have standing, a plaintiff must


                                    7
assert its own rights and not rest of the legal rights or

interests of others. Warth v. Seldin, 422 U.S. 490, 499 (1975)

        Here, plaintiffs have pleaded that the copyrights at issue

are owned by EI. 5 Therefore, EAI lacks standing to assert those

claims and they will be dismissed.

B.      DTSA

        Defendants likewise urge that EAI lacks standing to assert a

claim under the DTSA. However, the subject of that claim is not

limited to the copyrights owned by EI. The amended complaint is

worded in such a way that EAI may own some of the trade secrets

at issue.

C.      Good Faith and Fair Dealing

            Count IV of the amended complaint says in bold type that

the claims for breach of written contract and implied covenant of

good faith and fair dealing are brought by John and Claudia. Doc.

6 at 18. In paragraph 69, however, the allegation is that John,

Claudia and EAI bring a breach of implied covenant claim.

Plaintiffs state in their response to the motion to dismiss that

EAI is not bringing such a claim. Doc. 23 at 13.




        5
         Thus, the cowi need not consider the additional materials the subject of defendants' motion to
take judicial notice, Doc. 13. The court is satisfied that judicial notice would be appropriate; it simply is
not necessary.

                                                      8
D.   Request for Declaratory Relief

     In Count VII of the amended complaint, plaintiffs seek a

declaration that the non-compete and non-solicitation clauses of

the 2010 agreement between John and defendants are void and

unenforceable. Doc. 6 at 22. As defendants point out, the

provisions expired on their own terms in April 2019. Plaintiffs

have not pleaded any facts that would make the declarations they

seek appropriate. See Lewis v. Continental Bank Corp., 494 U.S.

472, 477-78   (1990) (the case or controversy requirement subsists

through all stages of the litigation) . That a declaration might

be appropriate in certain circumstances that do not presently

exist does not raise a case or controversy ripe for review. See,

~.    Lower Colorado River Auth. v, Papalote Creek II, L.L.C.,

858 F. 3d 916, 924   (5th Cir. 2017).

                                  V,

                                 Order

     The court ORDERS that defendants' motion to partially

dismiss be, and is hereby, granted in part, and the claims of EAI

in Count I for copyright infringement and in Count IV for breach

of implied covenant of good faith and fair dealing, and the

claims of all plaintiffs in Count VII for declaratory relief be,

and are hereby, dismissed.




                                   9
    The court further ORDERS that defendants' motion to take

judicial notice be, and is hereby, denied as moot.

    SIGNED July 3, 2019.




                               10
